EDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dividing of the continuous hose into fire protection profile pieces as recited by claim 9 and the support elements as recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing a continuous hose from a composite material; filling the continuous hose with liquid fire protection material; and foaming the fire protection material, does not reasonably provide enablement for dividing the continuous hose into fire protection profile pieces.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Figure 2 discloses a fire protection profile 12 that includes hose 18. Figures 4 and 5 show structures that appear identical to that shown in Figure 2 but Figures 4 and 5 identify continuous hose 32. Each of Figs. 2, 4 and 5 identify a composite material 19 enveloping a fire protection material.
Claim 9 specifies that the continuous hose is divided into fire protection profile pieces. It is not understood how the continuous hose of Figs. 4 and 5 is divided, whether it be by cutting or some other means. Additionally, it is unclear if the composite material 19 surrounding the hose is removed prior to division or afterward. Upon division of the hose into fire protection profile pieces, is a separate composite material applied to the discrete fire protection profile pieces? Is it to be understood that the continuous hose as shown in Figs. 4 and 5 has a composite material that can be filled with liquid fire protection material, while the composite material may also be applied over discrete fire protection profile pieces that are already foamed?


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a fiber material made of a different inorganic composite material”. The comparison is unclear; different from what?
With regards to claims 9-11, it is unclear what is meant by dividing the continuous hose into fire protection profile pieces. Does dividing mean splitting the continuous hose with foamed fire protection material into discrete pieces with the composite material still attached to the foamed fire protection material? Does it mean removing the composite material and then rewrapping composite material around each piece to arrive at the product shown in Fig. 2? Or something else entirely?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Von Rohr, DE 20 2015 002 895.
Regarding claims 1 and 3-4:
Von Rohr discloses an assembly, comprising:
at least two fire protection profiles (2) which have a hose (14) that is made of a composite material and is filled with a fire protection material (13), 
wherein the composite material has an inorganic fiber woven material (glass fibers) which is connected to a film (a laminate coating), and wherein the fire protection profiles are designed such that said profiles bake together in the event of a fire.
Regarding claim 7:
Von Rohr discloses wherein the fire protection profile has a rectangular cross section (refer to Fig. 3).
Regarding claim 8:
Von Rohr discloses wherein the fire protection material is compressible (the hose compresses the fire protection material).
Claims 1-4, 6 and 12 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Gubo et al., DE 43 25 966.
Regarding claims 1 and 3-4:
Gubo discloses an assembly, comprising:
at least two fire protection profiles (Description) which have a hose (envelope/shell) that is made of a composite material and is filled with a fire protection material (intumescent mass), 
wherein the composite material has an inorganic fiber material (glass fibers) woven or nonwoven which is connected to a film (resin), and wherein the fire protection profiles are designed such that said profiles bake together in the event of a fire (they are formed of intumescent material).
Regarding claim 2:
Gubo discloses wherein the fire protection material is an intumescent material (abstract).
Regarding claim 6:
Gubo discloses wherein the inorganic fiber material has both combustible and incombustible fibers (Description).
Regarding claim 12:
Gubo discloses using different inorganic composite materials for the inorganic fiber material (mixture of mineral fibers of glass, stone, ceramic and slag).

Claims 1, 3-5, 7-8 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Cook, US 4,015,386.
Regarding claims 1 and 3-4:
Cook discloses an assembly, comprising:
at least two fire protection profiles (panels) which have a hose (envelope/shell) that is made of a composite material (loosely woven fiberglass and intumescent siliceous liner) and is filled with a fire protection material (foam 18), 
wherein the composite material has an inorganic fiber material (loosely woven fiberglass) which is connected to a film (intumescent siliceous liner 15), and wherein the fire protection profiles are designed such that said profiles bake together in the event of a fire (they are partially formed of intumescent material).
Regarding claim 5:
Cook discloses wherein the inorganic fiber material has a plurality of holes (it is loosely woven provide for holes between the weavings as shown in Fig. 3).
Regarding claim 7:
Cook discloses wherein the fire protection profile has a rectangular cross section (refer to Fig. 1).
Regarding claim 8:
Cook discloses wherein the fire protection material is compressible (col. 2, ll. 55-62).

A prior art rejection cannot be made of claims 9-11 as they stand. However, upon better understanding of the claimed invention or a broadening of claims 9-11, a prior art rejection may become appropriate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633